COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00086-CV


IN THE INTEREST OF A.D.A., A
CHILD


                                    ------------

          FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellant filed a timely notice of appeal from the trial court=s February 15,

2011 “Order Terminating Parental Rights.” The trial court subsequently granted

appellant=s motion for new trial on March 8, 2011, while it still had plenary

jurisdiction over the case. See Tex. R. Civ. P. 329b(e).

      On March 10, 2011, we informed the parties that it appeared the trial

court=s granting of the motion for new trial rendered this appeal moot and that the

appeal would be dismissed as moot unless, on or before March 21, 2011, any


      1
       See Tex. R. App. P. 47.4.
party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Appellant responded, agreeing that the appeal should be

dismissed as moot.

      Accordingly, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                PER CURIAM



PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: April 7, 2011




                                    2